Citation Nr: 0311240	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-16 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart



INTRODUCTION

The veteran served on active duty from April 1960 to April 
1963.

The current appeal arose from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO granted entitlement 
to service connection for degenerative disc disease of the 
cervical spine with assignment of a 10 percent evaluation.

In May 1999 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
action.

In December 1999 the RO affirmed the initial 10 percent 
evaluation for degenerative disc disease of the cervical 
spine.  The matter was then returned to the Board. 

In a March 2000 decision, the Board denied the increased 
initial rating claim based on the veteran's failure to report 
for VA examinations scheduled for July and August 1999.

The veteran filed a motion for reconsideration of the March 
2000 Board decision alleging that he had attended the VA 
examinations that had been scheduled for July and August 
1999.  He asserted that the Board's decision stating that he 
had failed to report for these examinations was in error.  
Records of these examinations in question were shown to be 
associated with the claims file.  

In a March 2001 determination the Board vacated its March 
2000 decision based on the fact that the claims file did 
contain the reports of the examinations he had erroneously 
been accused of not attending.  

In a separate March 2001 decision, the Board remanded this 
matter to afford the RO an opportunity to review the 
additional evidence including these examination reports.  The 
Board also remanded for RO consideration of this matter under 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 513A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In February 2003 the RO most recently affirmed the 
determination previously entered, and returned the case to 
the Board for further appellate review .  


FINDING OF FACT

The veteran without good cause failed to report for a 
scheduled VA QTC examination associated with his increased 
rating claim.


CONCLUSION OF LAW

The veteran's claim of entitlement to an initial evaluation 
in excess of 10 percent for degenerative disc disease of the 
cervical spine is denied as a matter of law.  38 C.F.R. § 
3.655 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause the claim 
shall be denied, without review of the evidence of record. 38 
C.F.R. § 3.655 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The CAVC has also held 
that the "duty to assist is not always a one-way street." 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The CAVC has held that claim denials based upon 38 C.F.R. § 
3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 10 
Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record. 38 C.F.R. § 3.1(q) (1999).


Factual Background and Analysis

As the Board noted in its March 2001 remand of the case to 
the RO for further development and adjudicative actions, the 
record contained VA examination records from September1999.  
The records also contained some VA records dated from 1999 
through 2002.  

The Board's March 2001 remand contains directions to the RO 
instructing it to review the claims file and ensure that the 
notification and development procedures contained in the VCAA 
were fully complied with and satisfied.  The Board also 
advised the RO that in undertaking any development deemed 
appropriate, it could schedule a re examination of the 
veteran if it was deemed necessary for adjudication.

VA medical records from 1997 through 2002 were obtained 
pursuant to the Board's remand.  

In view of the fact that the previous examinations of record 
were out of date and merely contained stale clinical 
information, the RO justifiably scheduled an examination with 
QTC medical services.  QTC sent a letter dated December 16, 
2002 to the veteran's address of record notifying him that he 
was expected to attend a compensation and pension (C&P) 
examination scheduled for January 9, 2003, and advised him as 
to the location of this examination.  This notice also 
advised the veteran of the potential consequences to his 
claim if he failed to appear.  

A "no show notice" dated January 13, 2003 reflects that the 
veteran did not appear for the scheduled C&P examination on 
January 9, 2003.  

The veteran has not submitted any explanation regarding his 
failure to appear for this C&P examination.  Nor has he 
alleged that the "no show notice" was in error.  His 
representative submitted a 646 in April 2003 noting the 
veteran's failure to appear at his VA examination.  The 
representative stated that he or she had nothing to add in 
view of this failure to report, and provided no reason for 
the veteran's failure to appear for the scheduled VA 
examination.  

To the extent that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), applies 
to a case such as this (where the facts are not in dispute), 
the redefined obligations of VA with respect to the duty to 
notify and assist a claimant have been satisfied.  As noted 
above, the Board remanded this matter in March 2001 to afford 
the RO the opportunity to consider this matter pursuant to 
the provisions of the VCAA.  In an August 2001 letter the RO 
notified the appellant of its duty to assist pursuant to the 
recently enacted Veterans Claims Assistance Act (VCAA).  This 
letter also notified the appellant as to what evidence it was 
attempting to obtain and what evidence the appellant needed 
to assist in obtaining.  

The appellant was also provided a Statement of the Case in 
August 1998 and Supplemental Statements of the Case in 
February 1999, December 1999 and February 2003 in which the 
RO noted the evidence, stated the applicable law and 
regulations, and explained the basis for denying the claim 
and the type of evidence that would support the claim.  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
that the claim must be denied as a matter of law.  Given the 
presumption of regularity of the mailing of VA examination 
scheduling notice and considering the fact that the veteran 
has never contacted the RO to give adequate reasons for not 
reporting for the two scheduled examinations, the Board is 
satisfied that the veteran failed to report for the scheduled 
VA examinations without good cause. 38 C.F.R. § 3.655.  
Therefore, the Board finds the veteran's increased rating 
claim for degenerative disc disease of the cervical spine 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the cervical spine is 
denied.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

